207 F.2d 133
RICHARDSONv.RICHARDSON.
No. 11760.
United States Court of Appeals District of Columbia Circuit.
Submitted June 30, 1953.
Decided July 30, 1953.

Fred Somkin, Washington, D. C., submitted on the brief for appellant. John J. O'Brien, Washington, D. C., was also on the brief for appellant.
Arthur L. Willcher, Washington, D. C., submitted on the brief for appellee. Daniel J. Andersen and Warren E. Magee, Washington, D. C., entered appearances for appellee.
Before EDGERTON, WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
The District Court adjudged appellant in contempt for default in payment of alimony to appellee. It did so without taking oral testimony, although the parties had filed conflicting affidavits concerning the basic issue whether default was voluntary and therefore contemptuous. In our opinion the affidavits do not provide a basis for resolution of this issue. Cf. Richardson v. Richardson, 92 U.S.App.D.C. —, 201 F.2d 211. Whether or not appellant has been guilty of contempt, the court may in its discretion reduce the amount of alimony if it finds that the amount has become excessive because of appellant's changed financial condition.


2
Reversed.